DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 7-9, 11, 12, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 9, the prior art of record, specifically Papasakellariou et al. (US 2015/0085717) teaches a wireless communication method comprising: receiving a reference signal and a data signal, based on a coverage enhancement level associated with a number of transmission repetitions (Paragraph 0082……DL signals include data signals conveying information content…….and reference signals (RS). See abstract….Methods and apparatus are provided for a base station to transmit and for a UE to detect broadcast information when the UE operates in a Coverage Enhancement (CE) mode. The base station transmits repetitions of signaling conveying broadcast information. Also see Paragraphs 0123, 0133, and 0145); and  
 	processing the reference signal and the data signal received by the receiving (Paragraph 0082……DL signals include data signals conveying information content…….and reference signals (RS), …….An eNB, such as eNB 102, can transmit data information…The eNB, such as eNB 102, can transmit one or more of multiple types of RS…….A CRS can be transmitted over a DL system BandWidth (BW) and can be used by UEs, such as UE 114 or UE 116, to demodulate data or control signals or to perform measurements (processing)). 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein a configuration of the reference signal including a Cell-specific Reference Signal (CRS) that is used in addition to a Demodulation Reference Signal (DMRS) without changing a density of DMRS in a specific channel is indicated by a System Information Block (SIB)
Dependent claims 3, 4, 7, 8, 11, 12, and 15-22 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132